Citation Nr: 0008140	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain.

2.  Entitlement to service connection for bilateral leg 
numbness.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for multiple joint pain and for bilateral leg numbness.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has multiple joint pain.

2.  There is no competent medical evidence linking current 
bilateral leg numbness with the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple joint pain is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral leg numbness is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has multiple joint 
pain and bilateral leg numbness which he incurred during his 
period of active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Multiple joint pain

The veteran testified at his January 1999 RO hearing that he 
experienced pain in his elbows, fingers, wrists, knees, hips 
and ankles during service, usually the result of accidents.  
Indeed, the substantial body of service medical records 
(SMRs) attendant to the veteran's long Army service document 
many joint injuries for which the veteran sought and received 
acute medical care.  However, there is no SMR evidence of a 
chronic disorder of these joints.  The veteran reported no 
swollen or painful joints on his July 1996 retirement medical 
history and the contemporaneous retirement physical 
examination report does not note joint disorders.

During his September 1998 VA joints examination the veteran 
did not report joint discomfort specific to his elbows, 
fingers, wrists, knees, hips and ankles.  The examiner noted 
that the veteran reported that he was able to perform his 
duties as a carpenter without restriction although he 
experienced occasional pain.  The examiner neither confirmed 
the veteran's pain nor diagnosed a joint disorder in addition 
to those for which the veteran is currently service connected 
and which are not at issue here.

Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's multiple joint pain to 
his period of active service.  However, because the veteran 
is a lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required current diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence of a current disorder of the veteran's elbows, 
fingers, wrists, knees, hips and ankles beyond that which is 
already service connected and not subject to review here, the 
veteran's claim for service connection for multiple joint 
pain is implausible and must be denied as not well grounded.

Moreover, although pain may constitute a symptom of a disease 
or injury subject to service connection, a symptom not 
associated with a diagnosed entity is not.  See 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  Accordingly, no VA 
diagnostic code recognizes pain as a compensable disability 
in its own right.  This unverifiable symptom may be 
associated with a compensable disability only provided that 
medical evidence shows it to be consistent with and 
attributable to a specifically diagnosed disorder.  See e.g. 
38 C.F.R. §§ 4.120-4.124a (1999).  In this case, the record 
includes no medical evidence showing the veteran's alleged 
pain to be consistent with or attributable to a current 
diagnosed disorder.  Therefore, the claim of entitlement to 
service connection for multiple joint pain is not well 
grounded.

Bilateral leg numbness

SMRs disclose that the veteran sought and received medical 
treatment for bilateral leg numbness or aches at least twice 
during his period of active service.  In May 1990 the leg 
discomfort was attributed to intermittent left leg nerve root 
impingement in certain positions.  In July 1992 the veteran 
reported that over the previous four years, when he was 
tired, he sometimes experienced a feeling similar to that of 
his legs falling asleep.  The feeling was relieved by several 
minutes of leg exercises.  The veteran also reported 
bilateral leg numbness and pain on his July 1996 retirement 
medical history.  The contemporaneous retirement physical 
examination report does not note a bilateral leg disorder.  
The SMRs do not identify bilateral leg numbness as a chronic 
disorder.

In a September 1998 VA joints examination the veteran 
reported persistent, intermittent numbness and tingling that 
extended the length of both legs.  A report of a 
contemporaneous VA neurological examination noted objective 
findings including decreased pinprick sensation in the distal 
lower extremities, diminished bilateral reflexes with absent 
ankle jerks, diminished proximal hip and thigh muscle 
strength and no pathological reflexes.  The examiner 
diagnosed peripheral neuropathy consistent with a hereditary 
sensory motor neuropathy (Charcot-Marie-Tooth Disease).  A 
report of a contemporaneous VA electromyographic (EMG) 
examination included a clinical diagnosis of root compression 
(disc, tumor), a coded diagnosis of right abnormal H-reflex 
suggestive of S-1 radiculopathy due to local injuries, and an 
EMG diagnosis of right sciatic nerve lesion at an unspecified 
site.  There is no medical opinion linking a leg disorder to 
the veteran's active service.

The veteran testified at his January 1999 RO hearing that he 
experienced pain, numbness and tingling in his legs and toes 
whenever he sat for long periods.  Stretching and walking 
before bed sometimes relieved the pain, which he rated as a 
six on a 10 point scale, with 10 as the most severe.  The 
veteran had not sought postservice treatment for bilateral 
leg discomfort.

Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's bilateral leg numbness 
to his period of active service.  However, a statement from a 
lay person without medical training or expertise cannot by 
itself constitute competent evidence of the required nexus.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between a current leg disorder 
and the veteran's period of active service, the veteran's 
claim for service connection for bilateral leg numbness is 
implausible and must be denied as not well grounded.

Conclusion

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  The Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims.  Therefore, a duty to notify does not arise pursuant 
to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 
1483, 1484-1485 (Fed. Cir. 1997).  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims, 
and an explanation as to why his current attempt fails.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

